Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 09-09-2021 under new application; which have been placed of record in the file. Claims 1-25 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-09-2021 and 03-29-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Seunghun et al. (US 20190245159 A1)  in view of CHOI Su Hyuk et al. (US 20170170242 A1) and LI Meng et al. (US 20220123073 A1).

Regarding Claim 1, Kim Seunghun et al. (US 20190245159 A1) suggests a display apparatus (paragraph 100, figure 2, 4,  Item 100) comprising: a substrate (paragraph 103, figure 4, Item 11)  comprising a first area (figures 2, 4, MH) , a second area   surrounding the first area and spaced apart from the first area (figures 2, 4, DA)  and a third area between the first area and the second area (figures 2, 4, BR, (BR1, BR2 )); a plurality of pixel circuits on the substrate at the second area ( figure 4, , each of the plurality of pixel circuits (paragraph 34) comprising one or more thin-film transistors (figure 4, paragraph 108 Item TR), and a storage capacitor; a plurality of lines on the substrate at the third area, and electrically connected to the pixel circuits, respectively; an encapsulation member covering the pixel circuits(please see figure 4, Item TE covering display area consisting pixel circuits); an input sensing section on the encapsulation member to overlap with the  second area (please see paragraphs 75, 76).
The prior art of Kim Seunghun et al. (US 20190245159 A1)  discloses organic light emitting diode display, and it is well known to one ordinary skill in the art pixel circuit does include a storage capacitor and per figure 4 a plurality of lines on the substrate at the third area, and electrically connected to the pixel circuits, respectively.
However, The prior art of Kim Seunghun et al. (US 20190245159 A1)  fails to disclose or suggest  a storage capacitor; a plurality of lines on the substrate, and electrically connected to the pixel circuits, respectively and comprising sensing electrodes, and trace lines electrically connected to the sensing electrodes.
CHOI Su Hyuk et al. (US 20170170242 A1)  suggests  a storage capacitor (paragraph 135); a plurality of lines on the substrate, and electrically connected to the pixel circuits, respectively (figure 1, Paragraph 69, 75-76, 79-80 suggesting a plurality of lines on the substrate, and electrically connected to the pixel circuits, respectively and encapsulating layer protecting and covering  pixel circuit and it is obvious to one ordinary skill in the art, the driving lines to connect with electrical lines  to light emitting element electrodes are on encapsulating layer, since encapsulating covers light emitting elements please see figures 1, 4, 5, Item 130 encapsulating layer, item 160 driving lines driving pads 150, light emitting elements Item 110 ) and comprising sensing electrodes, and trace lines electrically connected to the sensing electrodes (paragraphs 155, 166, 167, figures 6, 9, suggests comprising sensing electrodes, and trace lines electrically connected to the sensing electrodes).
Kim Seunghun et al. (US 20190245159 A1)  teaches A display apparatus comprising: a substrate comprising a first area, a second area surrounding the first area and spaced apart from the first area, and a third area between the first area and the second area; a plurality of pixel circuits on the substrate at the second area, each of the plurality of pixel circuits comprising one or more thin-film transistors, and a storage capacitor; a plurality of lines on the substrate at the third area, and electrically connected to the pixel circuits, respectively; an encapsulation member covering the pixel circuits.
CHOI Su Hyuk et al. (US 20170170242 A1) teaches OLED display comprising a  storage capacitor; a plurality of lines on the substrate, and electrically connected to the pixel circuits, respectively and comprising sensing electrodes, and trace lines electrically connected to the sensing electrodes.
Kim Seunghun et al. (US 20190245159 A1)  teaches  organic light emitting diode display, and it is well known to one ordinary skill in the art pixel circuit does include a storage capacitor and per figure 4 a plurality of lines on the substrate at the third area, and electrically connected to the pixel circuits, respectively.
Kim Seunghun et al. (US 20190245159 A1)  does not teach a storage capacitor; a plurality of lines on the substrate, and electrically connected to the pixel circuits, respectively and comprising sensing electrodes, and trace lines electrically connected to the sensing electrodes.
Kim Seunghun et al. (US 20190245159 A1)  contained a device which differed the claimed process by the substitution of the step of a storage capacitor; a plurality of lines on the substrate, and electrically connected to the pixel circuits, respectively and comprising sensing electrodes, and trace lines electrically connected to the sensing electrodes. CHOI Su Hyuk et al. (US 20170170242 A1)   teaches substituted step of a storage capacitor; a plurality of lines on the substrate, and electrically connected to the pixel circuits, respectively and comprising sensing electrodes, and trace lines electrically connected to the sensing electrodes and their functions were known in the art to enabling to have a touch sensing organic light emitting diode display displaying an image as well as sensing  and detecting user touch efficiently and reducing the  manufacturing time and cost.
Kim Seunghun et al. (US 20190245159 A1)  step of a storage capacitor; a plurality of lines on the substrate, and electrically connected to the pixel circuits, respectively and comprising sensing electrodes, and trace lines electrically connected to the sensing electrodes of CHOI Su Hyuk et al. (US 20170170242 A1)   and the results would have been predictable and resulted in enabling to have a touch sensing organic light emitting diode display displaying an image as well as sensing  and detecting user touch efficiently and reducing the  manufacturing time and cost. CHOI Su Hyuk et al. (US 20170170242 A1) paragraph 8.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Further Regarding Claim 1,  prior art of Kim Seunghun et al. (US 20190245159 A1)  fails to disclose or suggest  a plurality of shielding portions on the encapsulation member to overlap with at least one of the plurality of lines, the plurality of shielding portions being spaced apart from each other.
However, prior art of LI Meng et al. (US 20220123073 A1) suggests a storage capacitor (please see figure 4, Item CST);  and a plurality of shielding portions on the encapsulation member (paragraph 71,177, 181 suggests having plurality of shielding layers) to overlap with at least one of the plurality of lines (paragraphs 157, figure 12C suggests shielding layers overlap with at least one of the plurality of lines), the plurality of shielding portions being spaced apart from each other (please paragraph 52-54).
Kim Seunghun et al. (US 20190245159 A1)  teaches A display apparatus comprising: a substrate comprising a first area, a second area surrounding the first area and spaced apart from the first area, and a third area between the first area and the second area; a plurality of pixel circuits on the substrate at the second area, each of the plurality of pixel circuits comprising one or more thin-film transistors, and a storage capacitor; a plurality of lines on the substrate at the third area, and electrically connected to the pixel circuits, respectively; an encapsulation member covering the pixel circuits.
LI Meng et al. (US 20220123073 A1) teaches OLED display comprising a plurality of shielding portions on the encapsulation member to overlap with at least one of the plurality of lines, the plurality of shielding portions being spaced apart from each other.
Kim Seunghun et al. (US 20190245159 A1)  teaches  organic light emitting diode display, and it is well known to one ordinary skill in the art pixel circuit does include a storage capacitor and per figure 4 a plurality of lines on the substrate at the third area, and electrically connected to the pixel circuits, respectively.
Kim Seunghun et al. (US 20190245159 A1)  does not teach a plurality of shielding portions on the encapsulation member to overlap with at least one of the plurality of lines, the plurality of shielding portions being spaced apart from each other.
Kim Seunghun et al. (US 20190245159 A1)  contained a device which differed the claimed process by the substitution of the step of a plurality of shielding portions on the encapsulation member to overlap with at least one of the plurality of lines, the plurality of shielding portions being spaced apart from each other. LI Meng et al. (US 20220123073 A1) teaches substituted step of a plurality of shielding portions on the encapsulation member to overlap with at least one of the plurality of lines, the plurality of shielding portions being spaced apart from each other and their functions were known in the art to enabling to prevent light entering from the active layers of all transistor as well as improving resolution of display panel and the light filters in the color filter layer to overlap with each other, light to be reflected from the metal in the spacing area can be shielded, thus weakening metal reflection occurring to the display substrate and improving the display effect of the display substrate.  Kim Seunghun et al. (US 20190245159 A1)  step of a plurality of shielding portions on the encapsulation member to overlap with at least one of the plurality of lines, the plurality of shielding portions being spaced apart from each other of LI Meng et al. (US 20220123073 A1) and the results would have been predictable and resulted in enabling to prevent light entering from the active layers of all transistor as well as improving resolution of display panel and the light filters in the color filter layer to overlap with each other, light to be reflected from the metal in the spacing area can be shielded, thus weakening metal reflection occurring to the display substrate and improving the display effect of the display substrate. LI Meng et al. (US 20220123073 A1) paragraphs 3,  132, 151, 153.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, LI Meng et al. (US 20220123073 A1) suggests each of the plurality of shielding portions comprises a conductive material (paragraph 157).

Regarding Claim 3, LI Meng et al. (US 20220123073 A1) suggests each of the plurality of shielding portions comprises molybdenum (Mo), mendelevium (Mb), silver (Ag), titanium (Ti), copper (Cu), aluminum (Al), or an alloy thereof (paragraph 157).

Regarding Claim 4, LI Meng et al. (US 20220123073 A1) suggests the plurality of shielding portions comprise the same material as that of the trace lines of the input sensing section (paragraph 157, suggests; since  trace lines are  similar to connecting lines shielding layer uses same metal layer as connecting lines)

Regarding Claim 5, LI Meng et al. (US 20220123073 A1) suggests the plurality of shielding portions are electrically isolated (paragraph 71, suggests shielding layer on encapsulating layer (non-conductive layer or insulating layer).

Regarding Claim 6, CHOI Su Hyuk et al. (US 20170170242 A1) suggests a first metal wire located outside of the plurality of shielding portions (please see figures 4 and 6 suggests wiring and pads are outside of the display area further suggests outside of encapsulation and prior art of LI Meng et al. (US 20220123073 A1) paragraph 71 suggests shielding layer is on encapsulating layer that further suggests first metal wire located outside of the plurality of shielding portions).

Regarding Claim 7, CHOI Su Hyuk et al. (US 20170170242 A1) suggests the first metal wire is electrically connected to one of the sensing electrodes of the input sensing section (please see figure 6) 

Regarding Claim 8, CHOI Su Hyuk et al. (US 20170170242 A1) suggests a  second metal wire between the plurality of shielding portions and the first metal wire in a plan view, wherein the second metal wire is electrically isolated (please see figures 4 and 6 suggests wiring and pads are outside of the display area further suggests outside of encapsulation and prior art of LI Meng et al. (US 20220123073 A1) paragraph 71 suggests shielding layer is on encapsulating layer that further suggests metal wires located outside of the plurality of shielding portions). 

Regarding Claim 9, CHOI Su Hyuk et al. (US 20170170242 A1) suggests each of the first metal wire and the second metal wire comprises the same material as that of the trace lines of the input sensing section (please see paragraphs 191, 194, 195 suggests first and second conductive lines electrically connected to sensing electrodes).

Regarding Claim 10, CHOI Su Hyuk et al. (US 20170170242 A1) suggests a first conductive layer comprising at least some of the trace lines of the input sensing section; a second conductive layer comprising the sensing electrodes of the input sensing section; and an insulating layer between the first conductive layer and the second conductive layer please see paragraphs 191-192, 194-195 suggests first and second conductive lines electrically connected to sensing electrodes and insulating layer between conductive lines).

Regarding Claim 11, CHOI Su Hyuk et al. (US 20170170242 A1) suggests the insulating layer extends from the second area to the third area, and has a hole corresponding to the first area (please see paragraphs 144, 145, 192, figures 4,  6, suggesting insulation layer with holes).
Please see prior art of Kim Seunghun et al. (US 20190245159 A1)  disclosure figure 4, item 31, insulating layer extends from the second area to the third area and has a hole corresponding to the first area  item MH).

Regarding Claim 12, LI Meng et al. (US 20220123073 A1) suggests a portion of the insulating layer is between two adjacent shielding portions from among the plurality of shielding portions. (paragraph 53 suggests first and second shielding portion paragraph 71 suggests shielding portion on encapsulating layer (or insulating layer)

Regarding Claim 13, Kim Seunghun et al. (US 20190245159 A1)  suggests each of the plurality of shielding portions surrounds the first area, and are located along an outer direction away from the first area (please see figure 4, BR1 and BR2 acts as shielding portion away from first area).

Regarding Claim 14, LI Meng et al. (US 20220123073 A1) suggests each of the plurality of shielding portions has a closed curve shape (please see figure 7A item 41 does seems to have curve edges).

Regarding Claim 15, LI Meng et al. (US 20220123073 A1) suggests widths of the plurality of shielding portions are the same as each other (please see figure 7A item 41, 51).

Regarding Claim 16, LI Meng et al. (US 20220123073 A1) suggests widths of at least two of the plurality of shielding portions are different from each other (figure 7B, 7C, item 41)

Regarding Claim 17, LI Meng et al. (US 20220123073 A1) suggests the plurality of shielding portions comprise first, second, and third shielding portions that are sequentially located along the outer direction, and have first, second, and third widths, respectively, and wherein the first width is less than the second width, and the second width is less than the third width (please see paragraph 54 suggests shielding portion same as light color filters; (paragraph 120 suggests they are arranged sequentially and  for shielding portions width please see figure 7A-7c suggesting item 41 with different width).

Regarding Claim 18, LI Meng et al. (US 20220123073 A1) suggests the plurality of shielding portions comprise first, second, and third shielding portions that are sequentially located along the outer direction, and have first, second, and third widths, respectively ,and wherein the first width is greater than the second width, and the second width is greater than the third width (paragraph 120 suggests they are arranged sequentially and  for shielding portions width please see figure 7A-7c suggesting item 41 with different width).

Regarding Claim 19, LI Meng et al. (US 20220123073 A1) suggests a first interval between the first shielding portion and the second shielding portion is the same as a second interval between the second shielding portion and the third shielding portion (please see figure 9A item 41 interval between P1 and P2  as well as P3 and P4 are same)

Regarding Claim 20, LI Meng et al. (US 20220123073 A1) suggests a first interval between the first shielding portion and the second shielding portion is different from a second  interval between the second shielding portion and the third shielding portion ((please see figure 9A item 41 interval between P1 and P2  as well as P2 and P3 are different)

Regarding Claim 21, Kim Seunghun et al. (US 20190245159 A1)  suggests each of the plurality of shielding portions comprises an outer edge facing the outer direction, and an inner edge opposite to the outer edge facing the first area, and wherein at least one edge from among the outer edge and the inner edge comprises a plurality of protruding portions ((please see figure 4, BR1 and BR2 acts as shielding portion).
Please also see prior art of LI Meng et al. (US 20220123073 A1) disclosure please see item 41 figures 7A,8A, 9A.

Regarding Claim 22, LI Meng et al. (US 20220123073 A1) suggests the plurality of protruding portions are located at equal intervals along the at least one edge (please see please see item 41 figures 7A,8A, 9A)

Regarding Claim 23, LI Meng et al. (US 20220123073 A1) suggests the plurality of protruding portions are located at irregular intervals along the at least one edge (please see please see items 41 figures 7A,8A, 9A)

Regarding Claim 24, LI Meng et al. (US 20220123073 A1) suggests each of the protruding portions has a shape including a polygon portion, a circle portion, or an ellipse portion in a plan view (please see please see items 41, figures 7A,8A, 9A)

Regarding Claim 25, LI Meng et al. (US 20220123073 A1) suggests the plurality of shielding portions have the same width as each other, and are located at equal intervals from each other, to have a constant pitch, and wherein a ratio of the width to the pitch is about 0.1 to about 0.9 (please see please see item 41 figures 7A,8A, 9A interval between P1 and P2  as well as P3 and P4 are same and so is the width further suggests constant pitch, and wherein a ratio of the width to the pitch is about 0.1 to about 0.9) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
OH Jaehwan (US-20190081118-A1) disclosure; paragraphs 45-67, 69-77, 90-113.
RYU Sungpil et al. (US-20200104563-A1) disclosure; 50, 64-65, 81, 97, 102, 119, 126, 131,142, 152, 157).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
07-15-2022